DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub No. 2017/0108813 A1).
	Regarding Claim 1, Sato et al. discloses a sheet placing table (31) having a placement surface (i.e. upper surface of 31) inclined downward toward a downstream side in a sheet feeding direction (i.e. right to left in Fig. 1) in which a sheet is fed to the image forming apparatus (1), a sheet detecting unit (36, 36s) having an operation piece (36) pressing an end (i.e. left end, Fig. 4A) of the sheet on the downstream side toward an upstream side with predetermined pressure (i.e. corresponding to the action/reaction force of contact between sheets and 36 as in Fig. 4A) and that detects presence/absence of the sheet by operation of the operation piece ([0041]). Sato et al. also discloses at least one regulating member (34) arranged in a vicinity of an end part of the sheet placing table on the upstream side (i.e. as in Fig. 1, it is located on the right half/end of 31) and regulating movement of the sheet to the upstream side (i.e. for a sheet whose upstream end abuts 34c, its upstream movement is regulated). Sato et al. further discloses the at least one regulating member to have a plurality of regulating portions (see Fig. 3 mark-up below, where “portions” need not be discrete elements but may be sections of one element) having different heights from the placement surface of 
    PNG
    media_image1.png
    980
    621
    media_image1.png
    Greyscale


	Regarding Claim 5, it is noted that two regulating portions of the regulating member may be selected such that a separation between them is set to a length less than a moving amount (i.e. corresponding to the difference in rotational position of 36 between Fig. 3 and Fig. 4A) of the operation piece to the upstream side.  
	Regarding Claim 7, Sato et al. discloses a taking-in unit (32) that takes a sheet inside the image forming apparatus and an image forming unit (40) that forms an image on the sheet taken in. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub No. 2017/0108813 A1) in view of Okura (US Pub No. 2016/0332832 A1).
	Regarding Claim 3, Sato et al. does not disclose an extended sheet placing table. 

	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Sato et al. by including the extended sheet placing table, as disclosed by Okura, for the purpose of accommodating large-sized sheets. It is noted that the regulating member per Claim 1 would be in a vicinity of a connection portion (i.e. 70 as in Fig. 11) of the sheet placing table and extended sheet placing table, wherein the regulating member and connection portion are both on the right half of the sheet placing table. 

Claims 4 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub No. 2017/0108813 A1) in view of Tanaka et al. (JP 61-287631).
Regarding Claim 4, Sato et al. does not disclose two regulating members. 
Tanaka et al. discloses two regulating members (i.e. the walls/steps at the left of 40 in Fig. 3) arranged within a width of the sheet in a direction orthogonal to the sheet feeding direction on each of left and right sides across a width center, for the purpose of accommodating sheets of different sizes. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Sato et al. by including the two regulating 

Regarding Claim 6, Sato et al. does not disclose the plurality of regulating portions to be formed in a stepwise shape. 
Tanaka et al. discloses regulating portions (i.e. the walls/steps at the left of 40 in Fig. 3) to be formed in a stepwise shape, for the purpose of accommodating sheets of different sizes. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Sato et al. by including the regulating portions formed in a stepwise shape, as disclosed by Tanaka et al., for the purpose of accommodating sheets of different sizes. Furthermore, while the regulating member is construed as flag 36 of Sato et al. in Claim 1, for the purpose of Claim 6, this interpretation is changed to the walls/steps of Tanaka et al. since now, the stepwise shape is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        January 15, 2021